Title: From John Adams to Nathanael Greene, 13 April 1777
From: Adams, John
To: Greene, Nathanael


     
      My dear sir
      Philadelphia April 13. 1777
     
     In considering a Letter from the General, sometime ago, in the Board of War, it was agreed to report to Congress a Resolution, approving of the Laboratory at Springfield, and such a Report was made, but upon some Opposition to it, it was ordered to lye on the Table, where it has lain ever since. I will, move to have it taken up and determined. Some Gentlemen will oppose it, par­ticularly the President, I believe, thinking Brookfield the best Place. I am not very clear myself, that it is the best, but from a greater Confidence in the Opinion of General Washington and General Knox, than in my own, I voted for it, and shall continue to do so.
     I will hazard a Conjecture, concerning the Motions of the Enemy, in which very few here agree with me. I think they are neither to move up Delaware, nor Hudsons River untill they have a Strong Reinforcement. They are turning their Men out upon Staten Island to graze—to breath a fresh keen Air, and to take a Course of Exercise for the Recovery of their Health. Depend upon it, sir, their Army, at this season of the Year, is too Sickly relaxed and enfeebled, to take the Field, and it is too early if they were healthy. It would lay a foundation for a sickly disastrous Campaign.
     It is not to be expected that every State will furnish, their full Quota of Men, nor shall We have occasion for such a Number, unless the Enemy, have a Reinforcement greater than We have any Idea of at present. I can have no Conception of the Necessity of Sixty or Seventy thousand Men to oppose an Army of Ten or Eleven thousand, in one Place and another of seven or Eight only in another. Our Men are as good as theirs, and I am not afraid to treat them Man for Man. If our Officers will not lead their Men I am for Shooting all who will not and getting a new set. It is high Time for Us to abandon this execrable defensive Plan. It will be our Ruin if We do not. Long Lines, and defensive Systems have very near, undone Us. Our Men New England men especially universally detest and despise, defensive operations, and are dispirited by them, in such a manner as to be good for nothing. But they will follow a Spirited enterprizing Officer any where. We dont understand Sufficiently the Doctrine of Diversions. One Thousand Men upon Long Island would find Employment for three or four Thousand of theirs. So might a few others upon Staten Island. But our Army has ever been such an hugh enormous Mass of Deadness and Torpor, that I dont wonder their Inactivity has bred the Plague among them.
     We must have a fighting enterprizing Spirit conjured up in our Army. The Army that Attacks has an infinite Advantage, and ever has had from the Plains of Pharsalia to the Plains of Abraham, the Plains of Trenton and Princeton. I will perish if our Troops behave ill if you lead them on to an Attack.
     
    